Title: IV. “Letters from a Distinguished American,” No. 7, 3 February 1782
From: Adams, John
To: 


      
       
        
        ca. 14– 22 July 1780
       
       Paris, February 3d, 1782
      
      The writer, on the consequences of American Independence says that “France has long struggled to rival us in our manufactures in vain; this (i.e. American Independence) will enable her to do it with effect.”
      If England would awake out of her dream, and make peace, acknowledge American Independence, and acknowledge the American treaties with France, and make a similar treaty of commerce with the United States, upon the most generous principles of equality and reciprocity, neither France nor any other nation of Europe would be able to rival England in those manufactures which we most wanted in America, those of wool and iron: The English manufactures, in these articles are at present so much better, and the Americans are so much more accustomed to them, that this trade would return to its old channel, and the American demand for them, and for many other articles of our manufactures would increase in proportion, as the population increases in America, and as their commerce with each other and with other nations increases, and the consequent means of paying England for what they purchase. This nation would find themselves so far from being materially hurt, by American Independence, that they would see a prosperity introduced here in consequence of it, that would excite the utmost astonishment at our own obstinacy, in contending so long, at the expence of so much blood and treasure, against it, provided we are wise enough to lay aside our groundless jealousies, and that hostile disposition towards America which is once more indulged with so much rancour; and provided we take care at the peace to settle all questions about boundaries, so as to prevent our own people from encroaching upon them; and provided we do not meanly aim at excluding them from any branches of commerce, fisheries or naval powers which God and nature have destined to them. If we will indulge the base passions of envy, jealousy and hatred against them, we may depend upon a reciprocation of these passions from them, and we may depend upon a dreadful enemy in them: but if we had magnanimity enough to comply with what appears to be the settled digested system of all the other maritime powers of Europe relative to America, to treat them with candour and friendship, we shall find as much real advantage from them, and more too, than we ever did. All will depend upon ourselves. Nothing is wanting but common sense.
      But if we pursue this war, destroying the lives and distressing the commerce of America, we shall feel from that country such shafts of deadly hate, as will finally ruin our credit, destroy our manufactures, reduce to nothing our influence in Europe, depress our naval power to such an inferiority to France and Spain, as we never shall recover; leave the East Indies and Ireland in a state of Independency too, and the West India Islands ready to petition any other power for protection, and indeed this island itself at the mercy of an invader. If we continue this war, France and Spain too will be able to rival us in manufactures. They are both attentive at this time to this object; they are not only endeavouring to introduce our manufactures, but to accommodate them more to the taste and use of the Americans. And the Americans are daily growing more familiar with French articles, and acquiring a taste for them. The advantages in trade, already granted to Ireland, and the consequent growth of manufactures there, will infinitely facilitate the introduction and improvement of manufactures; and the emigration of manufactures into France and Spain, by means of the intimate intercourse between Ireland and those kingdoms. In short, the continuance of the war will indeed be fatal: it will enable France to rival us in effect in our most essential interests; and there has hardly ever happened among mankind so obstinate and so blind a perseverance in error so obvious, for so long a time, as we have already pursued this ruinous war. Let us open our eyes. We are amused with insinuations that France is sick of the part she has acted. This is to suppose her sick of the wisest, most successful, most honourable, and noble part she ever acted.—Think as we will, all the rest of Europe and America are convinced of this:—and if we had sold ourselves to France, we could not serve her more essentially, in every interest, commercial, naval, political, or oeconomical, than by continuing this war.
      Our cool thinker goes on. “We receive, say he, from the West India Islands, certain commodities, absolutely necessary to carry on our manufactures to any advantage and extent, which we can procure from no other country. We must take the remains from France or America, after they have supplied themselves, and fullfilled their contracts with their allies at their own prices, and loaded with the expence of foreign transportation, if we are permitted to trade for them at all.” If this was intended as an argument for continuing the war, I should have thought it the raving of the delirium of a fever, rather than a cool thought. Is it possible to urge an argument more clear for making peace now, while we may have our islands? How are we to supply our islands with lumber, and other necessaries, if we continue the war? A man who has really thought coolly upon the subject, would have advised us to make peace and save our West India islands. He would have told us, that by continuing the war, we should certainly lose them, and with them the articles so necessary to our manufactures. America does not wish the English Islands in the hands of the French. She is very ready to warrantee to the English all that are not taken, and very probably France would restore those which are, in exchange for other possessions which we have taken from them. America cannot wish to continue the war; because she gains nothing,* except in military skill; in the advancement of agriculture and manufactures, laying the strongest possible foundation for future commerce, prosperity and naval power. France and Spain indeed may be supposed to wish its continuance, because they are gaining every year conquest of territory, as well as augmentation of manufactures and commerce, naval power, and political consideration in Europe. THE ENGLISH MALADY IS UPON US.—THE DISPOSITION TO SUICIDE, WHICH DESTROYS SO MANY INDIVIDUALS AMONG US, HAS SEISED THE PUBLIC.—WHEN PEACE LEADS TO GLORY, AND WAR TO NOTHING BUT DISGRACE AND RUIN, WE FALL HEADLONG INTO THE ABYSS OF THE ONE, AND LEAVE THE PLEASANT AND SAFE PATH OF THE OTHER.
      
       ADIEU
       (To be continued.)
      
      
       *Nothing except these! Yes! and much more than what the letter writer has enumerated. She gains a glorious triumph over tyranny and ambition; a reparation, purchased gallantly with the best blood of her fellow citizens, for the violated rights of man; the power of establishing peace, freedom, virtue and independency, upon the spot, which was intended for the scene of their extinction; and of leaving an aweful and instructive lesson to the nations of the earth, for ever.
      
     